Citation Nr: 1710884	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  08-24 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1. Entitlement to service connection for a back disorder, claimed as secondary to service-connected residuals of fracture to the right tibia with ankle disability to include arthritis.

2. Entitlement to service connection for degenerative arthritis of the right knee, claimed as secondary to service-connected residuals of fracture to right tibia with ankle disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1982 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and a September 2016 rating decision of the RO in St. Louis, Missouri.  This matter is currently under the jurisdiction of the St. Louis, Missouri, RO. 

A hearing was held before the Board in September 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  In a May 2015 letter, the Veteran was advised that the Veterans Law Judge (VLJ) who conducted the September 2012 hearing was no longer employed by the Board and she therefore had the right to an additional hearing before a different VLJ.  38 U.S.C. § 7107(c) (West 2014), 38 C.F.R. § 20.707 (2016).  The Veteran responded in a June 2015 letter that she wanted her case considered on the evidence of record as long as her file was complete.  

The Board previously remanded these claims in November 2012 and November 2015 for further development and examination.

In September 2016, the RO issued a rating decision denying service connection for degenerative arthritis of the right knee, as secondary to residuals of fracture to right tibia with ankle disability.  In December 2016, the Veteran filed a timely notice of disagreement (NOD) to the denial of service connection for her right knee disability.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2016).  To date, no SOC has been issued regarding the issue of service connection for degenerative arthritis of the right knee, claimed as secondary to residuals of fracture of the right tibia with ankle disability to include arthritis.  As the December 2016 NOD placed the issue in appellate status, this matter must be remanded to the agency of original jurisdiction (AOJ) for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issues of entitlement to service connection for a back disorder, claimed as secondary to service-connected residuals of a fracture to right tibia with ankle disability to include arthritis, and entitlement to service connection for degenerative arthritis of the right knee, claimed as secondary to service-connected residuals of fracture to right tibia with ankle disability to include arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

First, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014), 38 C.F.R. § 3.159(c) (2016).  The Board finds VA failed to meet this duty by not requesting relevant medical treatment records reported to VA by the Veteran. 

In December 2016, the Veteran informed VA in writing that she was examined by a new primary care physician.  The Veteran asserted the physician specializes in back problems.  The Veteran asserted the physician stated her legs are different lengths, which affects many of her conditions, including her back disorder.  Upon review of the Veteran's electronic file, it does not appear VA attempted to retrieve these records.  The Board finds these records could be relevant in determining if the service-connected residuals of her right tibia with ankle disability caused or aggravated her back disorder.

Second, when VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion must consider all relevant evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the April 2016 VA medical opinion to be inadequate, as it did not consider and discuss all relevant evidence of record.

VA obtained an April 2016 examination and opinion regarding the Veteran's back (thoracolumbar spine) condition.  The examiner opined the Veteran's back disability was not caused by or aggravated by her service-connected right tibia and ankle disability.  The examiner cited to medical literature about scoliosis and degenerative changes in support of this finding.  The examiner stated that there was "no competent evidence of temporal nexus between the two conditions."  The examiner did not address or discuss the other opinion evidence in the record.  In May 2008, the Social Security Administration (SSA) ordered a consultative examination to evaluate the Veteran's medical conditions.  The examiner, Dr. F.S., gave a diagnosis of history of injury to the right leg and ankle, healed, and history of low back pain, most probably due to the trauma on the right leg and ankle.  In a July 2008 letter to the Veteran, a VA primary care physician, Dr. L.H., opined that the Veteran's low back pain is "at least as likely as not caused by your previous knee and ankle injury."  These opinions are relevant to the claim at hand.  These doctors are competent to give medical opinions on the etiology of a medical condition.  Therefore, considering the above inconsistencies, the Board finds an addendum opinion to the April 2016 VA examination necessary in order to obtain complete and clear rationale.  

Lastly, in September 2016, the RO issued a rating decision denying service connection for degenerative arthritis of the right knee, as secondary to residuals of fracture to right tibia with ankle disability to include arthritis.  In December 2016, the Veteran filed a timely NOD for the denial of service connection for her knee disability.  To date, the AOJ has not yet issued a SOC pertaining to this issue. Pursuant to Manlincon, the Board is required to remand, rather than refer, such issues to the AOJ.  12 Vet. App. 238 (1990).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request the names and addresses of all non-VA medical providers who treated the Veteran's back disorder from June 2016 to the present.  After obtaining consent, the AOJ is to contact the identified medical providers and request copies of the Veteran's treatment records.  All efforts to obtain these records must be documented in the claims file.

2. The AOJ should obtain copies of VA treatment records for the Veteran dated April 2016 to the present.  All efforts to obtain these records must be documented in the claims file.

3. Following completion of the above actions, the AOJ should return the file to the VA examiner who drafted the April 2016 opinion, if available, to obtain an addendum opinion.  If the examiner is unavailable, send the claims file to a qualified medical professional.  If any examiner determines that an additional examination is necessary, one should be scheduled.  The examiner must opine:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed back disorder was caused by service-connected residuals of fracture to right tibia with ankle disability to include arthritis.

b. If not, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed back disorder was aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected residuals of fracture to right tibia with ankle disability to include arthritis.

c. Specifically, this opinion must discuss the May 2008 SSA clinical examination opinion and July 2008 VA treatment opinion from Dr. L.H.  If any new opinions regarding whether service-connected residuals of right tibia with ankle disability to include arthritis caused or aggravated her back disorder are received from the above development actions, the examiner should discuss those opinions.

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Upon completion of the above actions, readjudicate the claim for service connection for a back disorder, claimed as secondary to service-connected residuals of fracture to the right tibia with ankle disability to include arthritis.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran the opportunity to respond.  Thereafter, this issue should be returned to the Board for further appellate review, if in order.

6. Issue a statement of the case with regard to the issue of service connection for degenerative arthritis of the right knee, as secondary to residuals of fracture to right tibia with ankle disability to include arthritis.  This claim should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal in response to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

